Filed by Schering-Plough Corporation Pursuant to Rule 425 under the Securities Act of 1933 and deemed filed pursuant to Rule 14a-6(b) of the Securities Exchange Act of 1934 Subject Companies: Schering-Plough Corporation Commission File No.: 333-159371 Merck & Co., Inc. Commission File No.: 1-3305 This communication was sent to the relevant Schering-Plough shareholders on July 29, 2009. Additional Information In connection with the proposed transaction, Schering-Plough filed a registration statement, including a joint proxy statement of Merck and Schering-Plough, with the SEC. Investors are urged to read the registration statement and joint proxy statement (including all amendments and supplements to it) because they contain important information. Investors may obtain free copies of the registration statement and joint proxy statement, as well as other filings containing information about Merck and Schering-Plough, without charge, at the SECs Internet web site (www.sec.gov). These documents may also be obtained for free from Schering-Ploughs Investor Relations web site (www.schering-plough.com) or by directing a request to Schering-Ploughs Investor Relations at (908) 298-7436. Copies of Mercks filings may be obtained for free from Mercks Investor Relations Web Site (www.merck.com) or by directing a request to Merck at Mercks Office of the Secretary, (908) 423-1000.
